1

2

3                               UNITED STATES DISTRICT COURT

4                                       DISTRICT OF NEVADA

5
      AARON SLEDGE,                                       Case No. 3:19-cv-00181-MMD-CLB
6
                                       Plaintiff,                SCREENING ORDER
7            v.

8     CHUCK ALLEN, et al.,

9                                 Defendants.

10

11          Plaintiff, who is incarcerated in the custody of the Nevada Department of

12   Corrections (“NDOC”), has submitted a civil rights complaint pursuant to 42 U.S.C. § 1983

13   and has filed an application to proceed in forma pauperis. (ECF Nos. 1, 1-1.) The Court

14   now screens Plaintiff’s civil rights complaint pursuant to 28 U.S.C. § 1915A.

15   I.     IN FORMA PAUPERIS APPLICATION

16          Before the Court is Plaintiff’s application to proceed in forma pauperis. (ECF No.

17   1.) Based on the information he provided regarding Plaintiff’s financial status, the Court

18   finds that Plaintiff is not able to pay an initial installment payment toward the full filing fee

19   pursuant to 28 U.S.C. § 1915. Plaintiff will, however, be required to make monthly

20   payments toward the full $350.00 filing fee when he has funds available.

21   II.    SCREENING STANDARD

22          Federal courts must conduct a preliminary screening in any case in which an

23   incarcerated person seeks redress from a governmental entity or officer or employee of

24   a governmental entity. See 28 U.S.C. § 1915A(a). In its review, the Court must identify

25   any cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a

26   claim upon which relief may be granted, or seek monetary relief from a defendant who is

27   immune from such relief. See id. § 1915A(b)(1), (2). Pro se pleadings, however, must be

28   liberally construed. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir.
1    1990). To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential

2    elements: (1) the violation of a right secured by the Constitution or laws of the United

3    States, and (2) that the alleged violation was committed by a person acting under color

4    of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).

5           In addition to the screening requirements under § 1915A, pursuant to the Prison

6    Litigation Reform Act (“PLRA”), a federal court must dismiss an incarcerated person’s

7    claim if “the allegation of poverty is untrue” or if the action “is frivolous or malicious, fails

8    to state a claim on which relief may be granted, or seeks monetary relief against a

9    defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2). Dismissal of a

10   complaint for failure to state a claim upon which relief can be granted is provided for in

11   Federal Rule of Civil Procedure 12(b)(6), and the Court applies the same standard under

12   § 1915 when reviewing the adequacy of a complaint or an amended complaint. When a

13   court dismisses a complaint under § 1915(e), the plaintiff should be given leave to amend

14   the complaint with directions as to curing its deficiencies, unless it is clear from the face

15   of the complaint that the deficiencies could not be cured by amendment. See Cato v.

16   United States, 70 F.3d 1103, 1106 (9th Cir. 1995).

17          Review under Rule 12(b)(6) is essentially a ruling on a question of law. See

18   Chappel v. Lab. Corp. of Am., 232 F.3d 719, 723 (9th Cir. 2000). Dismissal for failure to

19   state a claim is proper only if it is clear that the plaintiff cannot prove any set of facts in

20   support of the claim that would entitle him or her to relief. See Morley v. Walker, 175 F.3d

21   756, 759 (9th Cir. 1999). In making this determination, the Court takes as true all

22   allegations of material fact stated in the complaint, and the Court construes them in the

23   light most favorable to the plaintiff. See Warshaw v. Xoma Corp., 74 F.3d 955, 957 (9th

24   Cir. 1996). Allegations of a pro se complainant are held to less stringent standards than

25   formal pleadings drafted by lawyers. See Hughes v. Rowe, 449 U.S. 5, 9 (1980). While

26   the standard under Rule 12(b)(6) does not require detailed factual allegations, a plaintiff

27   must provide more than mere labels and conclusions. See Bell Atl. Corp. v. Twombly,

28


                                                    2
1    550 U.S. 544, 555 (2007). A formulaic recitation of the elements of a cause of action is

2    insufficient. See id.

3           Additionally, a reviewing court should “begin by identifying pleadings [allegations]

4    that, because they are no more than mere conclusions, are not entitled to the assumption

5    of truth.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). “While legal conclusions can provide

6    the framework of a complaint, they must be supported with factual allegations.” Id. “When

7    there are well-pleaded factual allegations, a court should assume their veracity and then

8    determine whether they plausibly give rise to an entitlement to relief.” Id. “Determining

9    whether a complaint states a plausible claim for relief . . . [is] a context-specific task that

10   requires the reviewing court to draw on its judicial experience and common sense.” Id.

11          Finally, all or part of a complaint filed by an incarcerated person may therefore be

12   dismissed sua sponte if that person’s claims lack an arguable basis either in law or in fact.

13   This includes claims based on legal conclusions that are untenable (e.g., claims against

14   defendants who are immune from suit or claims of infringement of a legal interest which

15   clearly does not exist), as well as claims based on fanciful factual allegations (e.g.,

16   fantastic or delusional scenarios). See Neitzke v. Williams, 490 U.S. 319, 327-28 (1989);

17   see also McKeever v. Block, 932 F.2d 795, 798 (9th Cir. 1991).

18   III.   SCREENING OF COMPLAINT

19          In the Complaint, Plaintiff sues multiple defendants for events that took place while

20   Plaintiff was incarcerated at the Washoe County Detention Facility (“WCDF”). (ECF No.

21   1-1 at 1.) Plaintiff sues Defendants Sheriff Chuck Allen and Washoe County

22   Commissioners Marsha Berkbigler, Vaughn Hartung, Jeanne Herman, Kitty Jung, and

23   Bob Lucey. (Id. at 2-3.) Plaintiff alleges four counts and seeks declaratory, injunctive, and

24   monetary relief.1 (Id. at 8, 12.)

25          The Complaint alleges the following. While at the WCDF, Plaintiff was a pretrial

26   detainee representing himself during his criminal trial. (Id. at 4.) Plaintiff was unable to file

27   a timely motion for mistrial based on legitimate grounds because the WCDF had no legal

28
            1Inmate   John Quintero helped Plaintiff prepare the Complaint. (ECF No. 1-1 at 13.)
                                                    3
1    materials. (Id. at 5.) Jail officials instructed Plaintiff to access legal materials through

2    Washoe Legal Services but Washoe Legal Services only issues advice on civil matters.

3    (Id.)

4            On November 24, 2017, Plaintiff learned that jail officials provided federal pretrial

5    detainees on ICE holds access to a mobile information station with law library access but

6    would not provide the same information to state pretrial detainees. (Id. at 6.) The county

7    commissioners were in charge of funding. (Id. at 7.) The WCDF had an administrative

8    process that failed to provide any meaningful procedures to remedy complaints and made

9    it difficult for inmates to seek the assistance of non-governmental entities. (Id. at 8.)

10           In Count I, Plaintiff alleges First Amendment violations because there was no law

11   library and Defendants tried to push legal research onto the Washoe County Public

12   Defender’s Office without any funding. (Id. at 5.) In Count II, Plaintiff alleges Fourteenth

13   Amendment equal protection violations because jail officials provided federal pretrial

14   detainees access to a law library but did not do the same for state pretrial detainees. (Id.

15   at 6.) In Count III, Plaintiff alleges violations of the U.S. Constitution based on lack of

16   access to the courts. (Id. at 7.) In Count IV, Plaintiff alleges First and Fourteenth

17   Amendment violations based on the right to “redress grievances.” (Id. at 8.)

18           In viewing the allegations in the light most favorable to Plaintiff, it appears that

19   Plaintiff was a pretrial detainee who was attempting to represent himself at his criminal

20   trial. The Court finds that Plaintiff’s allegations are construed as a Sixth Amendment claim

21   for the right to self-representation in a criminal case rather than a Fourteenth Amendment

22   claim for denial of access to the courts. The right of access to the courts is limited to non-

23   frivolous direct criminal appeals, habeas corpus proceedings, and § 1983 actions. See

24   Lewis v. Casey, 518 U.S. 343, 353 n.3, 354-55 (1996). The Court construes Plaintiff’s

25   allegations as claims for Sixth Amendment right to self-representation (Counts I, III),

26   Fourteenth Amendment equal protection (Count II), and Fourteenth Amendment due

27   process (Count IV).

28


                                                   4
1           A.     Right to Self-Representation (Counts I, III)

2           The Court interprets Counts I and III as claims for violations of Plaintiff’s Sixth

3    Amendment right to self-representation because Plaintiff was a criminal defendant at the

4    time of the events. In Faretta v. California, 422 U.S. 806 (1975), the U.S. Supreme Court

5    recognized a criminal defendant’s Sixth Amendment right to self-representation. See id.

6    at 807. The Ninth Circuit has held that “the right to self-representation necessarily

7    includes and is premised upon the right of the defendant to prepare a defense.” See

8    Taylor v. List, 880 F.2d 1040, 1047 (9th Cir. 1989). “An incarcerated defendant may not

9    meaningfully exercise his right to represent himself without access to law books,

10   witnesses, or other tools to prepare a defense.” Id.

11          The Court finds that Plaintiff states a colorable right to self-representation claim.

12   Based on the allegations, while Plaintiff was representing himself,2 he was unable to

13   conduct any legal research during his criminal trial because the WCDF did not have a law

14   library. For screening purposes, this claim will proceed against Defendants Allen,

15   Berkbigler, Hartung, Herman, Jung, and Lucey. See Pouncil v. Tilton, 704 F.3d 568, 576

16   (9th Cir. 2012) (holding that a supervisor could be a proper defendant for a claim for

17   prospective injunctive relief from a regulation because the supervisor would be

18   responsible for ensuring that injunctive relief was carried out, even if he was not

19   personally involved in the decision giving rise to the plaintiff’s claims).

20          B.     Equal Protection (Count II)

21          The Equal Protection Clause of the Fourteenth Amendment is essentially a

22   direction that all similarly situated persons be treated equally under the law. See City of

23   Cleburne, Tex. v. Cleburne Living Ctr., 473 U.S. 432, 439 (1985). In order to state an

24   equal protection claim, a plaintiff must allege facts demonstrating that defendants acted

25   with the intent and purpose to discriminate against him based upon membership in a

26
            2By taking Plaintiff’s allegations as true, it appears that Plaintiff was representing
27
     himself during his criminal trial. (ECF No. 1-1 at 4.) However, the Court notes that Plaintiff
28   attaches exhibits to his Complaint that indicate that, at some point during his criminal
     proceedings, he had appointed counsel from both the Washoe County Public Defender’s
     Office and Washoe County Alternate Public Defender’s Office. (Id. at 21, 29-30.)
                                                    5
1    protected class, or that defendants purposefully treated him differently than similarly

2    situated individuals without any rational basis for the disparate treatment. See Lee v. City

3    of Los Angeles, 250 F.3d 668, 686 (9th Cir. 2001); see also Vill. of Willowbrook v. Olech,

4    528 U.S. 562, 564 (2000).

5             For screening purposes, the Court finds that Plaintiff states a colorable equal

6    protection claim. Based on the allegations, jail officials treated federal and state pretrial

7    detainees differently with respect to law library access without any rational basis. This

8    claim will proceed against Defendants Allen, Berkbigler, Hartung, Herman, Jung, and

9    Lucey.

10            C.     Due Process (Count IV)

11            The Court interprets Count IV as attempting to state a due process claim based on

12   how jail officials responded to Plaintiff’s grievances. The Court finds that Plaintiff fails to

13   state a claim. Inmates have no stand-alone due process rights related to the

14   administrative grievance process. See Mann v. Adams, 855 F.2d 639, 640 (9th Cir. 1988)

15   (holding that a state’s unpublished policy statements establishing a grievance procedure

16   do not create a constitutionally protected liberty interest); Ramirez v. Galaza, 334 F.3d

17   850, 860 (9th Cir. 2003) (holding that there is no liberty interest in the processing of

18   appeals because there is no liberty interest entitling inmates to a specific grievance

19   process). As such, the Court dismisses the due process claim with prejudice as

20   amendment would be futile.

21   IV.      CONCLUSION

22            It is therefore ordered that Plaintiff’s application to proceed in forma pauperis (ECF

23   No. 1) without having to prepay the full filing fee is granted. Plaintiff will not be required to

24   pay an initial installment fee. Nevertheless, the full filing fee will still be due, pursuant to

25   28 U.S.C. § 1915, as amended by the PLRA. The movant herein is permitted to maintain

26   this action to conclusion without the necessity of prepayment of fees or costs or the giving

27   of security therefor. However, this order granting in forma pauperis status will not extend

28   to the issuance and/or service of subpoenas at government expense.


                                                    6
1             It is further ordered that, pursuant to 28 U.S.C. § 1915, as amended by the PLRA,

2    the Nevada Department of Corrections will pay to the Clerk of the United States District

3    Court, District of Nevada, 20% of the preceding month’s deposits to the account of Aaron

4    Sledge, #93404 (in months that the account exceeds $10.00) until the full $350 filing fee

5    has been paid for this action. The Clerk of Court will send a copy of this order to the

6    Finance Division of the Clerk’s Office. The Clerk of Court will also send a copy of this

7    order to the attention of Chief of Inmate Services for the Nevada Department of

8    Prisons, P.O. Box 7011, Carson City, NV 89702.

9             It is further ordered that, even if this action is dismissed, or is otherwise

10   unsuccessful, the full filing fee will still be due, pursuant to 28 U.S.C. §1915, as amended

11   by the PLRA.

12            The Clerk of Court is further directed to file the Complaint (ECF No. 1-1) and send

13   Plaintiff a courtesy copy.

14            It is further ordered that Counts I and III, alleging violations of the Sixth Amendment

15   right to self-representation, will proceed against Defendants Allen, Berkbigler, Hartung,

16   Herman, Jung, and Lucey.

17            It is further ordered that Count II, alleging Fourteenth Amendment equal protection

18   violations, will proceed against Defendants Allen, Berkbigler, Hartung, Herman, Jung, and

19   Lucey.

20            It is further ordered that Count IV, alleging Fourteenth Amendment due process

21   violations, is dismissed with prejudice as amendment would be futile.

22            It is further ordered that the Clerk of Court will issue summonses for Defendants

23   Chuck Allen, Marsha Berkbigler, Vaughn Hartung, Jeanne Herman, Kitty Jung, and Bob

24   Lucey, and deliver the same, to the U.S. Marshal for service. The Clerk of Court will also

25   send sufficient copies of the Complaint (ECF No. 1-1) and this order to the U.S. Marshal

26   for service on Defendant(s).

27
28


                                                     7
1           It is further ordered that the Clerk of Court will send to Plaintiff six USM-285 forms.

2    Plaintiff will have 30 days within which to furnish to the U.S. Marshal the required USM-

3    285 forms with relevant information as to each Defendant on each form.

4           It is further ordered that within 20 days after receiving from the U.S. Marshal a copy

5    of the USM-285 forms showing whether service has been accomplished, Plaintiff must

6    file a notice with the Court identifying which Defendant(s) were served and which were

7    not served, if any. If Plaintiff wishes to have service again attempted on an unserved

8    Defendant(s), then a motion must be filed with the Court identifying the unserved

9    Defendant(s) and specifying a more detailed name and/or address for said Defendant(s),

10   or whether some other manner of service should be attempted.

11          It is further ordered that henceforth, Plaintiff will serve upon Defendants or, if

12   appearance has been entered by counsel, upon the attorney(s), a copy of every pleading,

13   motion or other document submitted for consideration by the Court. Plaintiff will include

14   with the original paper submitted for filing a certificate stating the date that a true and

15   correct copy of the document was mailed to the Defendants or counsel for the

16   Defendants. The Court may disregard any paper received by a district judge or magistrate

17   judge which has not been filed with the Clerk of Court, and any paper received by a district

18   judge, magistrate judge or the Clerk of Court which fails to include a certificate of service.

19          DATED THIS 7th day of January 2020.

20

21
                                                MIRANDA M. DU
22                                              CHIEF UNITED STATES DISTRICT JUDGE

23

24

25

26

27
28


                                                   8
